DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.
3.	Claims 1-2, 4-7, 9-11, 13-14, 16-17, 19-20 are pending. Claims 1-2, 4-7, 9-11, 13-14, 16-17, 19-20 are under examination on the merits. Claims 1, 7, 11, 13, 16 are amended. Claims 12, 18 are cancelled. Claims 3, 8, 15 are previously cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1-2, 4-7, 9-11, 13-14, 16-17, 19-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-2, 4-7,10-11, 13-14, 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (WO 2016/167927 A1, hereinafter “Qiu”) in view of Kwon et al. (WO 2017/146336 equivalent to US Pub. No. 2018/0299775 A1, hereinafter “Kwon”). 
Regarding claims 1-2, 6: Qiu teaches a composition for a light conversion layer (Page 2, lines 1-8), the composition comprising: a base resin of (meth)acrylate (Page 13, lines 25-27; Page 14, lines 1-11; Page 23, lines 22-26), quantum dots  (Page 20, lines 21-30), and a thiol compound comprising at least one thiol group in a molecule (Page 5, lines 13-31 to Page 6, lines 1-6), and a thermal curing agent comprising at least one of a polyfunctional alicyclic epoxy resin, a novolak epoxy resin and a silane epoxy resin (Page 8, lines 1-3; Page 9, lines 1-32 to Page 11, lines 1-3), and a scattering particles (Page 23, lines 6-21). Qiu does not expressly teach the thiol compound is comprised in 10 wt% to 40 wt%, the thermal curing agent is comprised in 10 wt% to 40 wt%, the scattering particles is comprised in 0.5 wt% to 20 wt%, based on 100 wt% of a total solid content of the composition for the light conversion layer, and the total content of the composition for the light conversion layer comprises the base resin, the quantum dots, the thiol compound, the thermal curing agent, and the scattering particle.
	However, Kown teaches a composition for a light conversion layer (Page 1, [0006]-[0007]; Page 9, [0141]-[0142]), the composition comprising: a base resin, wherein the base resin is acryl-based binder resin (SP-RY16, Showa Denko K.K.)(Page 10,, [0159]-[0160]), quantum dots (Page 2, [0045]-[0047]), a thiol compound comprising at least one thiol group in a molecule such as glycol di-3-mercapto propionate (BRUNO BOCK Chemische Fabrik GmbH & Co. KG)(Page 10, [0172]) as shown in Examples 3-5 (Page 10, Table 2), and Examples 8-10 (Page 11, Table 3), wherein the thiol-based additive may be included in an amount of 1 wt % to 10 wt % based on the total amount of the photosensitive resin composition (Page 1, [0014]) in order to improve stability and dispersibility of the quantum dots in photosensitive resin composition (Page 7, [0110]-[0111]), the photopolymerizable monomer (Page 5, [0080]-[0082])) such as novolac epoxy acrylate (i.e., a thermal curing agent; Page 5, [0083]), wherein the photopolymerizable monomer may be included in an amount of 0.1 wt % to 30 wt %, for example 1 wt % to 10 wt % based on the total amount of the photosensitive resin composition (Page 5, [0086]) in order to provide excellent pattern-forming capability and excellent durability 
In an analogous art the liquid crystal display comprising a quantum dot sheet, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the amount of the component for a light conversion layer by Qiu, so as to include the thiol compound is comprised in 10 wt% to 40 wt%, the thermal curing agent is comprised in 10 wt% to 40 wt%, the scattering particles is comprised in 0.5 wt% to 20 wt%, based on 100 wt% of a total solid content of the composition for the light conversion layer, and the total content of the composition for the light conversion layer comprises the base resin, the quantum dots, the thiol compound, the thermal curing agent, and the scattering particle as taught by Kown, and would have been motivated to do so with reasonable expectation that this would result in providing the photosensitive resin composition having excellent color reproducibility, color purity, viewing angle, and the like may be provided by using a photoconversion material instead of a pigment or a dye conventionally used as a color material and a color filter having an excellent photo-conversion ratio by using this 
 
Regarding claims 4-5: Qiu teaches the composition for a light conversion layer (Page 2, lines 1-8), wherein the thiol compound comprises at least one of the following compounds TC-1, TC-2, TC-3, TC-4, TC-5, and TC-6 as set forth (Page 5, lines 13-31 to Page 6, lines 1-6, Page 7, Table). 

Regarding claim 7: The disclosure of Qiu is adequately set forth in paragraph above and is incorporated herein by reference. Qiu teaches the composition for a light conversion layer (Page 2, lines 1-8), the composition comprising: a base resin of (meth)acrylate (Page 13, lines 25-27; Page 14, lines 1-11; Page 23, lines 22-26), wherein the (meth)acrylate forms about 0 wt.% to about 25 wt.% or about 5 wt.% to about 25 wt.% or about 10 wt.% to about 25 wt.% of the matrix composition (Page 14, lines 12-13), and the quantum dots  (Page 20, lines 21-30) in the amount of 0.1 wt. % to 20 wt.%, based on the total weight of the quantum layer (Page 21, lines 1-3). 
	Kown teaches a composition for a light conversion layer (Page 1, [0006]-[0007]; Page 9, [0141]-[0142]), the composition comprising: a binder resin, the binder resin may include an acryl-based binder resin, a cardo-based binder resin, or a combination thereof (Page 3, [0053]-[0054]) in the amount of 1 wt % to 20 wt % based on the total amount of the photosensitive resin composition (Page 3, [0079]), wherein when the binder resin is included within the range, excellent sensitivity, developability, resolution and linearity of a pattern may be obtained (Page 5, 0079]), and the quantum dots (Page 2, [0045]-[0047]) in an amount of 1 wt % to 50 wt %, for example, 10 wt % to 30 wt % based on the total amount of the photosensitive resin composition, wherein when the photo-conversion material is included within the range, an excellent photoconversion rate may be obtained, and in addition, excellent processibility may be obtained, 

Regarding claims 10-11: The disclosure of Qiu in view of Kown is adequately set forth in paragraph above and is incorporated herein by reference. Qiu teaches the composition for a light conversion layer (Page 2, lines 1-8), the composition comprising: a base resin of (meth)acrylate (Page 13, lines 25-27; Page 14, lines 1-11; Page 23, lines 22-26), wherein the (meth)acrylate forms about 0 wt.% to about 25 wt.% or about 5 wt.% to about 25 wt.% or about 10 wt.% to about 25 wt.% of the matrix composition (Page 14, lines 12-13), and the quantum dots  (Page 20, lines 21-30) in the amount of 0.1 wt. % to 20 wt.%, based on the total weight of the quantum layer (Page 21, lines 1-3). Qiu does not expressly teach the composition for the light conversion layer, further comprising at least one solvent having a boiling point of about 100°C to about 180°C, wherein the at least one solvent is comprised in 50 wt% to 90 wt% based on a total weight of the composition for a light conversion layer. 
However, Kown teaches a composition for a light conversion layer (Page 1, [0006]-[0007]; Page 9, [0141]-[0142]), the composition comprising: a binder resin, the binder resin may include an acryl-based binder resin, a cardo-based binder resin, or a combination thereof (Page 3, [0053]-[0054]) in the amount of 1 wt % to 20 wt % based on the total amount of the photosensitive resin composition (Page 3, [0079]), wherein when the binder resin is included within the range, excellent sensitivity, developability, resolution and linearity of a pattern may be obtained (Page 5, 0079]), and the quantum dots (Page 2, [0045]-[0047]) in an amount of 1 wt % to 50 wt %, for example, 10 wt % to 30 wt % based on the total amount of the photosensitive resin composition, wherein when the photo-conversion material is included within the range, an excellent photoconversion rate may be obtained, and in addition, excellent processibility may be obtained, since pattern characteristics and development characteristics are not deteriorated (Page 3, [0052]). Kown teaches the composition for a light conversion layer (Page 1, [0006]-2 solid: 20 wt %, Average particle diameter: 200 nm, Ditto Technology) (Page 10, [0173]-[0174]) with benefit of providing a solvent having compatibility with the photo-conversion material (Page 6, [0100]), and thus may significantly improve a photo-conversion ratio of a photosensitive organic film manufactured by curing the photosensitive resin composition (Page 6, [0102]). 
In an analogous art the liquid crystal display comprising a quantum dot sheet, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the solvent by Qiu, so as to include at least one solvent having a boiling point of about 100°C to about 180°C, wherein the at least one solvent is comprised in 50 wt% to 90 wt% based on a total weight of the composition for a light conversion layer as taught by Kown, and would have been motivated to do so with reasonable expectation that this would result in providing a solvent having compatibility with the photo-conversion material (Page 6, [0100]), and thus may significantly improve a photo-conversion ratio of a photosensitive organic film manufactured by curing the photosensitive resin composition as suggested by Kown (Page 6, [0102]). 

Regarding claims 13-14: Qiu teaches a light conversion layer (Page 2, lines 1-8), comprising: a base resin of (meth)acrylate (Page 13, lines 25-27; Page 14, lines 1-11; Page 23, lines 22-26), quantum dots  (Page 20, lines 21-30), and a thiol compound comprising at least one thiol group in a molecule, wherein the thiol compound comprises at least one of the following compounds TC-1, TC-2, TC-3, TC-4, TC-5, and TC-6 as set forth (Page 5, lines 13-31 to Page 6, lines 1-6, Page 7, Table), and a thermal curing agent comprising at least one of a 
	However, Kown teaches a composition for a light conversion layer (Page 1, [0006]-[0007]; Page 9, [0141]-[0142]), the composition comprising: a base resin, wherein the base resin is acryl-based binder resin (SP-RY16, Showa Denko K.K.)(Page 10,, [0159]-[0160]), quantum dots (Page 2, [0045]-[0047]), a thiol compound comprising at least one thiol group in a molecule such as glycol di-3-mercapto propionate (BRUNO BOCK Chemische Fabrik GmbH & Co. KG)(Page 10, [0172]) as shown in Examples 3-5 (Page 10, Table 2), and Examples 8-10 (Page 11, Table 3), wherein the thiol-based additive may be included in an amount of 1 wt % to 10 wt % based on the total amount of the photosensitive resin composition (Page 1, [0014]) in order to improve stability and dispersibility of the quantum dots in photosensitive resin composition (Page 7, [0110]-[0111]), the photopolymerizable monomer (Page 5, [0080]-[0082])) such as novolac epoxy acrylate (i.e., a thermal curing agent; Page 5, [0083]), wherein the photopolymerizable monomer may be included in an amount of 0.1 wt % to 30 wt %, for example 1 wt % to 10 wt % based on the total amount of the photosensitive resin composition (Page 5, [0086]) in order to provide excellent pattern-forming capability and excellent durability (heat resistance, light resistance and chemical resistance, etc.) may be obtained (Page 5, [0086]), and the scattering particles (Page 8, [0124]-[0125]), wherein the scatter may be included in an amount of 0.1 wt % to 5 wt %, for example 1 wt % to 3 wt % based on the total amount of the photosensitive resin composition (Page 9, [0128]). When the scatter is included in 
In an analogous art the liquid crystal display comprising a quantum dot sheet, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the amount of the component for a light conversion layer by Qiu, so as to include the thiol compound is comprised in 10 wt% to 40 wt%, the thermal curing agent is comprised in 10 wt% to 40 wt%, the scattering particles is comprised in 0.5 wt% to 20 wt%, based on 100 wt% of a total solid content of the composition for the light conversion layer, and the total content of the composition for the light conversion layer comprises the base resin, the quantum dots, the thiol compound, the thermal curing agent, and the scattering particle as taught by Kown, and would have been motivated to do so with reasonable expectation that this would result in providing the photosensitive resin composition having excellent color reproducibility, color purity, viewing angle, and the like may be provided by using a photoconversion material instead of a pigment or a dye conventionally used as a color material and a color filter having an excellent photo-conversion ratio by using this photosensitive resin composition may be provided as suggested by Kown (Page 1,[0004]- [0005]). 

Regarding claims 16-17,19-20: Qiu teaches an electronic device comprising: a light source part providing first color light; and a light conversion layer disposed on the light source part  as shown in Fig. 3 (Page 25, lines 24-32 to Page 26, lines 18), wherein the light conversion layer comprises: a matrix part acrylate (Page 13, lines 25-27; Page 14, lines 1-11; Page 23, lines 22-26), at least one quantum dot configured to convert a wavelength of the first color light (Page 20, lines 21-30), and a thiol compound comprising at least one thiol group in a molecule, wherein the thiol compound (Page 5, lines 13-31 to Page 6, lines 1-6) comprises at least one among the following compounds TC-1, TC-2, TC-3, TC-4, TC-5, and TC-6 (Page 5, lines 13-31 to Page 6, lines 1-6, Page 7, Table), wherein the first color light is blue light, and the at least one quantum dot comprises: a first quantum dot configured to convert the first color light into green light; and a second quantum dot configured to convert the first color light into red light (Page 20, lines 21-30). Qiu does not expressly teach the light conversion layer comprises the thiol compound is comprised in 10 wt% to 40 wt%, the thermal curing agent is comprised in 10 wt% to 40 wt%, the scattering particles is comprised in 0.5 wt% to 20 wt%, based on 100 wt% of a total solid content of the composition for the light conversion layer, and the total content of the composition for the light conversion layer comprises the base resin, the quantum dots, the thiol compound, the thermal curing agent, and the scattering particle.
	However, Kown teaches a composition for a light conversion layer (Page 1, [0006]-[0007]; Page 9, [0141]-[0142]), the composition comprising: a base resin, wherein the base resin is acryl-based binder resin (SP-RY16, Showa Denko K.K.)(Page 10,, [0159]-[0160]), quantum dots (Page 2, [0045]-[0047]), a thiol compound comprising at least one thiol group in a molecule such as glycol di-3-mercapto propionate (BRUNO BOCK Chemische Fabrik GmbH & Co. KG)(Page 10, [0172]) as shown in Examples 3-5 (Page 10, Table 2), and Examples 8-10 (Page 11, Table 3), wherein the thiol-based additive may be included in an amount of 1 wt % to 10 wt % based on the total amount of the photosensitive resin composition (Page 1, [0014]) in order to improve stability and dispersibility of the quantum dots in photosensitive resin 
In an analogous art the liquid crystal display comprising a quantum dot sheet, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the amount of the component for a light conversion layer for the electronic device by Qiu, so as to include the thiol compound is comprised in 10 wt% to 40 wt%, the thermal curing agent is comprised in 10 wt% to 40 wt%, the scattering particles is comprised in 0.5 wt% to 20 wt%, based on 100 wt% of a total solid content of the composition for the light conversion layer, and the total content of the composition for the light conversion layer comprises the base resin, the quantum dots, the thiol compound, . 

8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (WO 2016/167927 A1, hereinafter “Qiu”) in view of Kwon et al. (WO 2017/146336 equivalent to US Pub. No. 2018/0299775 A1, hereinafter “Kwon”) as applied to claim 1 above, and further in view of Toru Yamada (US Pub. No. 2006/0275676 A1, hereinafter “Yamada”). 

Regarding claim 9: The disclosure of Qiu in view of Kwon is adequately set forth in paragraph 7 above and is incorporated herein by reference. Qiu teaches a composition for a light conversion layer (Page 2, lines 1-8), the composition comprising: a base resin of (meth)acrylate (Page 13, lines 25-27; Page 14, lines 1-11; Page 23, lines 22-26), quantum dots  (Page 20, lines 21-30), and a thiol compound comprising at least one thiol group in a molecule (Page 5, lines 13-31 to Page 6, lines 1-6). Qiu teaches the composition, further comprising a thermal curing agent comprising at least one of a polyfunctional alicyclic epoxy resin, a novolak epoxy resin and a silane epoxy resin (Page 8, lines 1-3; Page 9, lines 1-32 to Page 11, lines 1-3). Qiu in view of Kwon does not expressly teach  the thermal curing agent is represented by at least one of the following Formula 2 and Formula 3 as set forth. 
	However, Yamada teaches pigment-containing heat-curable composition including a pigment dispersion solution obtained by dispersing a composition containing a heat-curable 
an alicyclic epoxy compound ”CEL-2021” an alicyclic solid epoxy resin "EHPE-3150", an epoxidized polybutadiene "PB3600", a flexible alicyclic epoxy compound "CEL-2081", and a lactone-modified epoxy resin "PCL-G" (respectively, manufactured by Daicel Chemical Industries, Ltd.), and the like. Other examples include "Celoxide 2000", "Epolead GT-3000", and "GT-4000" (respectively, manufactured by Daicel Chemical Industries, Ltd.). Among them, alicyclic epoxy resins are superior in hardening efficiency, and "EHPE-3150" is most superior in hardening efficiency (Page 3, [0035]). 
In an analogous art the liquid crystal display comprising a thermal curing agent, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the thermal curing agent in the composition for a light conversion layer by Qiu, so as to include the thermal curing agent is represented by at least one of the following Formula 2 and Formula 3 as set forth such as alicyclic epoxy compound ”CEL-2021” as taught by Yamada, and would have been motivated to do so with reasonable expectation that this would result in providing an epoxy to a hardened film in reaction with the most superior in hardening efficiency as suggested by Yamada (Page 3, [0035]). 

9.	Claims 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (WO 2016/167927 A1, hereinafter “Qiu”) in view of Kwon et al. (WO 2017/146336 equivalent to US Pub. No. 2018/0299775 A1, hereinafter “Kwon”) as applied to claim 1 above, and further in view of Cho et al. (US Pub. No. 2017/0205664 A1, hereinafter “Cho”).

Regarding claims 16-17,19-20: The disclosure of Qiu in view of Kown is adequately set forth in paragraph 7 above and is incorporated herein by reference. This rejection is applied in 
	However, Cho teaches a light-emitting diode (LED), as the light source used in the backlight  unit of the present invention, may emit light having a wavelength range of 430 
nm to 460 nm (Page 4, 0057]), and the quantum dot particles may be one or more types of quantum dot  particles, and when a blue light source is used, the quantum dot particles, for 
example, may be at least one type of quantum dot particles of the first quantum dot particles 31 emitting green and the second quantum dot particles 32 emitting red.  The first quantum dot particles 31 may have a larger diameter than the second quantum dot particles 32.  As illustrated in FIG. 3, in a case in which the light conversion layer comprises the first quantum dot particles 31 and the second quantum dot particles 32, light emitted from the light 
conversion layer may be white light in which red, green, and blue are mixed (Page 3, [0043]) with benefit of providing the liquid crystal display comprising the quantum dot sheet and the color gamut enhancing film may provide enhanced color gamut and brightness by blocking unnecessary wavelengths other than pure RGB wavelengths while transmitting the pure RGB wavelengths emitted from a light source to a maximum, and may maximize a color gamut enhancing effect depending on display characteristics by freely changing the position of the 
color gamut enhancing film (Page 4, [0058]). 
In an analogous art the liquid crystal display comprising a quantum dot sheet, and in the light of such benefit before the effective filing date of the claimed invention, it would have been . 


Response to Arguments
10.	Applicant’s arguments with respect to claims 1-2, 4-7, 9-11, 13-14, 16-17, 19-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Examiner Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the 






/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
05/04/2021